 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 1 of 21 Page ID #:6099



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   Bureau of Consumer Financial                 CASE NO. 8:19-cv-01998 MWF (KS)
13
     Protection, et al.,
                                                   STIPULATED FINAL JUDGMENT
14
                                                   AND ORDER AS TO RELIEF
             Plaintiffs,
                                                   DEFENDANTS HOLD THE DOOR,
15                                                 CORP. AND MICE AND MEN LLC
            v.
16

17   Consumer Advocacy Center Inc., d/b/a
                                                  Court: Hon. Michael W. Fitzgerald
     Premier Student Loan Center, et al.,
18                                                Courtroom 5A

19          Defendants.

20
     STIPULATED FINAL JUDGMENT AND ORDER AS TO RELIEF
21   DEFENDANTS HOLD THE DOOR, CORP. AND MICE AND MEN LLC
22
           Plaintiffs the Bureau of Consumer Financial Protection (Bureau), the State
23
     of Minnesota, the State of North Carolina, and the People of the State of California
24
     (collectively, Plaintiffs) commenced this civil action on October 21, 2019, and
25
     filed an amended complaint on February 24, 2020 (Amended Complaint), to obtain
26
     permanent injunctive relief, damages, rescission or reformation of contracts,
27
                                             1
28                         STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 2 of 21 Page ID #:6100



 1   refunds of moneys paid, restitution, disgorgement or compensation for unjust
 2   enrichment, civil money penalties, and other monetary and equitable relief from:
 3   (1) Defendants Consumer Advocacy Center Inc. d/b/a Premier Student Loan
 4   Center; True Count Staffing Inc. d/b/a SL Account Management; Prime Consulting
 5   LLC d/b/a Financial Preparation Services; TAS 2019 LLC d/b/a Trusted Account
 6   Services; Horizon Consultants LLC; First Priority LLC d/b/a Priority Account
 7   Management; Albert Kim; Kaine Wen; and Tuong Nguyen; and (2) Relief
 8   Defendants Infinite Management Corp., f/k/a Infinite Management Solutions Inc.;
 9   Hold the Door, Corp.; TN Accounting Inc.; Mice and Men LLC; Sarah Kim; 1st
10   Generation Holdings, LLC; and Anan Enterprise, Inc.
11         The Amended Complaint alleges violations of sections 1031(a) and 1036(a)
12   of the Consumer Financial Protection Act of 2010 (CFPA), 12 U.S.C. §§ 5531(a),
13   5536(a); the Telemarketing and Consumer Fraud and Abuse Prevention Act,
14   15 U.S.C. § 6102(c)(2) (Telemarketing Act), based on alleged violations of the
15   Telemarketing Sales Rule (TSR), 16 C.F.R. pt. 310; the Minnesota Prevention of
16   Consumer Fraud Act (MNCFA), Minn. Stat. §§ 325F.68-.694; the Minnesota
17   Uniform Deceptive Trade Practices Act (MNDTPA), Minn. Stat. §§ 325D.43-.48;
18   the North Carolina Debt Adjusting Act (NCDAA), N.C. Gen. Stat. § 14-423 et
19   seq.; the North Carolina Telephonic Seller Registration Act (NCTSRA), N.C. Gen.
20   Stat. § 66-260 et seq.; the North Carolina Unfair and Deceptive Practices Act
21   (NCUDPA), N.C. Gen. Stat. § 75-1.1; and the California Business and Professions
22   Code 17200 et seq. (the Unfair Competition Law or UCL) in connection with the
23   above-named defendants’ marketing and sale of debt-relief services.
24         The (1) Plaintiffs and (2) Relief Defendants Hold the Door, Corp. and Mice
25   and Men LLC (Settling Relief Defendants) agree to entry of this Stipulated Final
26   Judgment and Order (Order), without adjudication of any issue of fact or law, to
27
                                           2
28                       STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 3 of 21 Page ID #:6101



 1   settle and resolve all matters in dispute between them arising from the conduct
 2   alleged in the Amended Complaint.
 3   THEREFORE, IT IS ORDERED:
 4                                          FINDINGS
 5          1.      This Court has jurisdiction over the parties and the subject matter of
 6   this action.
 7          2.      Settling Relief Defendants neither admit nor deny the allegations in
 8   the Amended Complaint, except as specifically stated herein. For purposes of this
 9   Order, Settling Relief Defendants admit the facts necessary to establish the Court’s
10   jurisdiction over them and the subject matter of this action.
11          3.      Settling Relief Defendants waive all rights to seek judicial review or
12   otherwise challenge or contest the validity of this Order and any claim they may
13   have under the Equal Access to Justice Act, 28 U.S.C § 2412, concerning the
14   prosecution of this action to the date of this Order. Each Party agrees to bear its
15   own costs and expenses, including, without limitation, attorneys’ fees.
16          4.      Entry of this Order is in the public interest.
17                                        DEFINITIONS
18   The following definitions apply to this Order:
19          5.      “Affected Consumers” includes any consumer who paid Defendants
20   or their officers, agents, servants, employees, or attorneys for any Debt-Relief
21   Service from November 2, 2015, to October 23, 2019.
22          6.      “Assets” means any legal or equitable interest in, right to, or claim to
23   any real, personal, or intellectual property owned or controlled by, or held, in
24   whole or in part for the benefit of, or subject to access by any Defendant, wherever
25   located, whether in the United States or abroad. This includes, but is not limited to,
26   chattel, goods, instruments, equipment, fixtures, general intangibles, effects,
27
                                             3
28                         STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 4 of 21 Page ID #:6102



 1   leaseholds, contracts, mail or other deliverables, shares of stock, commodities,
 2   futures, inventory, checks, notes, accounts, credits, receivables (as those terms are
 3   defined in the Uniform Commercial Code), funds, cash, and trusts.
 4         7.     “Bureau” means the Bureau of Consumer Financial Protection.
 5         8.     “Defendants” means Corporate Defendants and Individual
 6   Defendants, individually, collectively, or in any combination, and each of them by
 7   whatever names each might be known;
 8                a.    “Corporate Defendants” means Consumer Advocacy Center
 9                Inc., True Count Staffing Inc., Prime Consulting LLC, TAS 2019
10                LLC, Horizon Consultants LLC, and First Priority LLC, collectively,
11                or in any combination, and their successors and assigns, and each of
12                them by any other names by which they might be known, including
13                South Coast Financial Center, Direct Account Services, Financial
14                Loan Advisors, Account Preparation Services, Administrative
15                Financial, Tangible Savings Solutions, Coastal Shores Financial
16                Group, First Choice Financial Centre (a/k/a First Choice Financial
17                Center), Administrative Account Services, Primary Account
18                Solutions, Prime Document Services, Financial Accounting Center,
19                Doc Management Solutions, First Priority LLC, ALW Loans,
20                Administrative Accounting Center, Best Choice Financial Center,
21                First Document Services, Global Direct Accounting Solutions,
22                Keystone Document Center, Pacific Palm Financial Group, Pacific
23                Shores Advisory, Sequoia Account Management, Signature Loan
24                Solutions, Yellowstone Account Services, ClearStudentLoanDebt,
25                Clear Student Loan Debt, Trusted Account Services, Premier Student
26                Loan Center, and Priority Account Management;
27
                                           4
28                       STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 5 of 21 Page ID #:6103



 1                b.     “Individual Defendants” means Albert Kim, a/k/a Albert King;
 2                Kaine Wen, a/k/a Wenting Kaine Dai, Wen-Ting Dai, Wen Ting Dai,
 3                Kaine Dai, and Kaine Wen Dai; and Tuong Nguyen, a/k/a Tom
 4                Nelson, collectively, or in any combination, and each of them by any
 5                other names by which they might be known;
 6                c.     “Receivership Defendants” means True Count Staffing Inc.,
 7                Prime Consulting LLC, TAS 2019 LLC, Horizon Consultants LLC,
 8                and First Priority LLC, collectively, or in any combination, and their
 9                successors and assigns;
10                d.     “Relief Defendants” means:
11                       i.       Infinite Management Corp., f/k/a Infinite Management
12                      Solutions Inc.; Hold the Door, Corp.; TN Accounting Inc.; Mice
13                      and Men LLC; 1st Generation Holdings, LLC; and Anan
14                      Enterprise, Inc., collectively, or in any combination, and their
15                      successors and assigns, and each of them by any other names by
16                      which they might be known; and
17                      ii.       Sarah Kim, and any other names by which she might be
18                      known.
19                e.     “Settling Relief Defendants” means Hold the Door, Corp. and
20                Mice and Men LLC, and their successors and assigns, and each of
21                them by any other names by which they might be known.
22         9.     “Debt-Relief Service” means any program or service represented,
23   directly or by implication, to renegotiate, settle, or in any way alter the terms of
24   payment or other terms of the debt between a consumer and one or more unsecured
25   creditors or debt collectors, including but not limited to, a reduction in the balance,
26   interest rate, or fees owed by a consumer to an unsecured creditor or debt collector.
27
                                                5
28                            STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 6 of 21 Page ID #:6104



 1            10.   “Effective Date” means the date on which this Order is entered by the
 2   Court.
 3            11.   “Enforcement Director” means the Assistant Director of the Office of
 4   Enforcement for the Bureau of Consumer Financial Protection, or his or her
 5   delegate.
 6            12.   “Person” means an individual, partnership, company, corporation,
 7   association (incorporated or unincorporated), trust, estate, cooperative
 8   organization, or other entity;
 9            13.   “Plaintiffs” means the Bureau of Consumer Financial Protection, the
10   State of Minnesota, the State of North Carolina, and the People of the State of
11   California, collectively, or in any combination.
12            14.   “Receiver” means Thomas W. McNamara.
13            15.   “Related Consumer Action” means a private action by or on behalf of
14   one or more consumers or an enforcement action by another governmental agency
15   brought against any Settling Relief Defendant based on substantially the same facts
16   as described in the Amended Complaint.
17            16.   “States” means the State of Minnesota, the State of North Carolina,
18   and the People of the State of California.
19                               MONETARY PROVISIONS
20                                                I
21                                    Order to Pay Redress
22   It is FURTHER ORDERED that:
23            17.   A judgment for monetary relief is entered in favor of Plaintiffs and
24   against Settling Relief Defendants as set forth below:
25

26

27
                                             6
28                         STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 7 of 21 Page ID #:6105



 1                a.     Settling Relief Defendant Hold the Door, Corp. shall be jointly
 2                and severally liable for the amount of $1,638,687, such amount being
 3                for the purpose of providing redress to Affected Consumers; and
 4                b.     Settling Relief Defendant Mice and Men LLC shall be jointly
 5                and severally liable for the amount of $5,041,069, such amount being
 6                for the purpose of providing redress to Affected Consumers.
 7         18.    However, full payment of each Settling Relief Defendant’s portion of
 8   this judgment set forth in Paragraph 17 will be suspended, based on each Settling
 9   Relief Defendant’s inability to pay, upon each Settling Relief Defendant’s
10   satisfaction of the obligations in Paragraphs 19-22 of this Section, Paragraph 33 of
11   Section III, and subject to Section II of this Order.
12         19.    Settling Relief Defendants hereby grant to the Bureau all rights and
13   claims they have to all Assets subject to the asset freeze imposed by the
14   Preliminary Injunction entered on November 15, 2019 (ECF 103), and all Assets
15   identified in Attachment A and Attachment B. Within 10 business days from
16   receipt of a copy of this Order by any means, including but not limited to via
17   facsimile or email, the financial institutions identified in Attachment A shall
18   transfer to the Bureau or its designated agent all funds held in the accounts listed in
19   Attachment A by wire transfer to the Bureau or the Bureau’s agent according to the
20   Bureau’s wiring instructions.
21         20.    To the extent they have not already done so, Settling Relief
22   Defendants are ordered to transfer and relinquish to the Receiver, or to its
23   designated agent, possession, custody, and control of the following Assets within 7
24   days of entry of this Order, unless otherwise stated: dominion and all legal and
25   equitable right, title, and interest in, as well as any accounts receivable from, the
26   following entities: Settling Relief Defendants, including their successors, assigns,
27
                                            7
28                        STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 8 of 21 Page ID #:6106



 1   affiliates, or subsidiaries, and each of them by whatever names each might be
 2   known.
 3         21.    Settling Relief Defendants shall cooperate fully with the Receiver and
 4   shall execute any instrument or document presented by the Receiver, and take any
 5   other actions the Receiver deems necessary or appropriate to effect the transfers
 6   required by Paragraph 20. All property set forth in Paragraph 20 shall constitute
 7   Assets of the receivership estate.
 8         22.    Settling Relief Defendants hereby grant to the Bureau all rights and
 9   claims they have to any Assets not subject to Paragraph 19 that are currently in the
10   possession, custody, or control of the Receiver, including but not limited to any
11   such Assets identified in Paragraph 20, and shall forfeit any rights and claims to
12   the funds in the receivership estate, including but not limited to: all funds held,
13   obtained, or to be obtained by the Receiver since the inception of the receivership
14   whether through this Order or otherwise.
15         23.    The suspension of the monetary judgment in Paragraph 18 shall not
16   affect the Receiver’s ability to pursue recovery of funds from any third parties,
17   including family members of Defendants, to satisfy all or a portion of the full
18   monetary judgment entered in Paragraph 17. Settling Relief Defendants shall
19   remain jointly and severally liable for full payment of this judgment to the extent
20   that funds to satisfy all or a portion of this judgment are able to be recovered from
21   third parties by the Receiver acting on behalf of the Receivership Defendants.
22         24.    With regard to any redress that Settling Relief Defendants pay under
23   this Section, if Settling Relief Defendants receive, directly or indirectly, any
24   reimbursement or indemnification from any source, including but not limited to
25   payment made under any insurance policy, or if Settling Relief Defendants secure
26   a tax deduction or tax credit with regard to any federal, state, or local tax, Settling
27
                                            8
28                        STIPULATED FINAL JUDGMENT AND ORDER
 Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 9 of 21 Page ID #:6107



 1   Relief Defendants must: (a) immediately notify the Enforcement Director and
 2   States in writing, and (b) within 10 days of receiving the funds or monetary
 3   benefit, Settling Relief Defendants must transfer the full amount of such funds or
 4   monetary benefit (Additional Payment) to the Bureau or to the Bureau’s agent
 5   according to the Bureau’s wiring instructions. After the Bureau receives the
 6   Additional Payment, the amount of the suspended judgment referenced in
 7   Paragraph 18 will be reduced by the amount of the Additional Payment and the
 8   Additional Payment will be applied toward satisfaction of the monetary judgment
 9   entered in Paragraph 17.
10         25.    Any funds received by the Bureau in satisfaction of this judgment will
11   be deposited into a fund or funds administered by the Bureau or to the Bureau’s
12   agent according to applicable statutes and regulations to be used for redress for
13   Affected Consumers, including but not limited to refund of moneys, restitution,
14   damages or other monetary relief, and for any attendant expenses for the
15   administration of any such redress.
16         26.    If the Bureau determines, in its sole discretion, that providing redress
17   to consumers is wholly or partially impracticable or if funds remain after the
18   administration of redress is completed, the Bureau will deposit any remaining
19   funds in the U.S. Treasury as disgorgement. Settling Relief Defendants will have
20   no right to challenge the Bureau’s choice of remedies under this Section, and will
21   have no right to contest the manner of distribution chosen by the Bureau.
22         27.    Payment of redress to any Affected Consumer under this Order may
23   not be conditioned on that Affected Consumer waiving any right.
24

25

26

27
                                           9
28                       STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 10 of 21 Page ID #:6108



 1                                             II
 2      Misrepresentation or Omission Regarding Financial Condition or Non-
 3                         Compliance with Order to Pay Redress
 4   It is FURTHER ORDERED that:
 5         28.    The suspension of the monetary judgment entered in Section I of this
 6   Order is expressly premised on the truthfulness, accuracy, and completeness of
 7   Settling Relief Defendants’ sworn financial statements and supporting documents,
 8   which each Settling Relief Defendant asserts are truthful, accurate, and complete,
 9   and which include:
10                a.      Financial Statement of Hold the Door, Corp., including all
11                attachments, signed on November 1, 2019, and submitted to the
12                Bureau on or about November 4, 2019, and supplemented on
13                December 5, 2019, and August 20, 2020; and
14                b.      Financial Statement of Mice and Men LLC, including all
15                attachments, signed on June 22, 2020, and submitted to the Bureau on
16                or about June 25, 2020.
17         29.    If upon motion by any Plaintiff, the Court determines that any Settling
18   Relief Defendant has failed to disclose any material Asset or that any of their
19   financial statements contain any material misrepresentation or omission, including
20   materially misstating the value of any Asset, the Court shall terminate the
21   suspension of the monetary judgment for that Settling Relief Defendant entered in
22   Section I and without further adjudication, shall reinstate the judgment entered in
23   Section I of this Order and the full judgment set forth in that Section with respect
24   to that Settling Relief Defendant shall be immediately due and payable, less any
25   amounts paid to the Bureau under Section I of this Order by that Settling Relief
26   Defendant.
27
                                            10
28                        STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 11 of 21 Page ID #:6109



 1         30.    If the Court terminates the suspension of the monetary judgment
 2   under this Section, the Bureau will be entitled to interest on the judgment,
 3   computed from the date of entry of this Order, at the rate prescribed by 28 U.S.C.
 4   § 1961, as amended, on any outstanding amounts not paid.
 5         31.    Provided, however, that in all other respects this Order shall remain in
 6   full force and effect unless otherwise ordered by the Court; and, provided further,
 7   that proceedings instituted under this Section would be in addition to, and not in
 8   lieu of any other civil or criminal remedies as may be provided by law, including
 9   any other proceedings that Plaintiffs may initiate to enforce this Order.
10                                             III
11                            Additional Monetary Provisions
12   It is FURTHER ORDERED that:
13         32.    In the event of any default on Settling Relief Defendants’ obligations
14   to make payment under this Order, interest, computed under 28 U.S.C. § 1961, as
15   amended, will accrue on any outstanding amounts not paid from the date of default
16   to the date of payment, and will immediately become due and payable by the
17   defaulting Settling Relief Defendant.
18         33.    Settling Relief Defendants relinquish all dominion, control, and title
19   to the funds and all other Assets transferred or paid under this Order to the fullest
20   extent permitted by law and no part of the funds or other Assets may be returned to
21   any Settling Relief Defendant.
22         34.    The facts alleged in the Amended Complaint will be taken as true and
23   given collateral estoppel effect, without further proof, in any proceeding based on
24   the entry of the Order, or in any subsequent civil litigation by or on behalf of the
25   Plaintiffs, including in a proceeding to enforce their rights to any payment or
26   monetary judgment under this Order, such as a non-dischargeability complaint in
27
                                            11
28                        STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 12 of 21 Page ID #:6110



 1   any bankruptcy case.
 2         35.    The facts alleged in the Amended Complaint establish all elements
 3   necessary to sustain an action by the Plaintiffs under section 523(a)(2)(A) of the
 4   Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and for such purposes this Order will
 5   have collateral estoppel effect against each Settling Relief Defendant, even in such
 6   Defendant’s capacity as debtor-in-possession.
 7         36.    Under 31 U.S.C. § 7701, Settling Relief Defendants, unless they
 8   already have done so, must furnish to Plaintiffs any taxpayer-identifying numbers
 9   associated with them or their Assets, which may be used for purposes of collecting
10   and reporting on any delinquent amount arising out of this Order.
11         37.    Within 30 days of the entry of a final judgment, order, or settlement in
12   a Related Consumer Action, Settling Relief Defendants must notify the
13   Enforcement Director of the final judgment, order, or settlement in writing. That
14   notification must indicate the amount of redress, if any, that the Settling Relief
15   Defendant paid or is required to pay to consumers and describe the consumers or
16   classes of consumers to whom that redress has been or will be paid.
17                                             IV
18                                  Lifting of Asset Freeze
19   It is FURTHER ORDERED that:
20         38.    The freeze on the Assets of Settling Relief Defendants is modified to
21   permit the payments and other transfers of Assets identified in Sections I and III of
22   this Order. Upon completion of all payments and other obligations identified in
23   Sections I and III of this Order, the freeze of the Settling Relief Defendants’ Assets
24   pursuant to the Preliminary Injunction entered on November 15, 2019 (ECF 103),
25   shall be dissolved.
26

27
                                             12
28                         STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 13 of 21 Page ID #:6111



 1                            COMPLIANCE PROVISIONS
 2                                             V
 3                                          Notices
 4   It is FURTHER ORDERED that:
 5         39.    Unless otherwise directed in writing by the Bureau, Settling Relief
 6   Defendants must provide all submissions, requests, communications, or other
 7   documents relating to this Order in writing, with the subject line, “CFPB, et al., v.
 8   CAC, et al., Case No. 8:19-cv-01998-MWF-KS” and send them by overnight
 9   courier or first-class mail to the below address and contemporaneously by email to
10   Enforcement_Compliance@cfpb.gov:
11                Assistant Director for Enforcement
12                Bureau of Consumer Financial Protection
13                ATTENTION: Office of Enforcement
14                1700 G Street, N.W.
15                Washington, D.C. 20552
16         40.    Unless otherwise directed by a representative of the State of
17   Minnesota in writing, all submissions to the State of Minnesota pursuant to this
18   Order must be sent by overnight courier or first-class mail to the below address and
19   contemporaneously by email to evan.romanoff@ag.state.mn.us:
20                Evan Romanoff, Assistant Attorney General
21                Office of the Minnesota Attorney General
22                445 Minnesota Street, Suite 1200
23                St. Paul, Minnesota 55101
24         41.    Unless otherwise directed by a representative of the State of North
25   Carolina in writing, all submissions to the State of North Carolina pursuant to this
26

27
                                           13
28                       STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 14 of 21 Page ID #:6112



 1   Order must be sent by overnight courier or first-class mail to the below address and
 2   contemporaneously by email to lweaver@ncdoj.gov:
 3               M. Lynne Weaver, Special Deputy Attorney General
 4               North Carolina Department of Justice
 5               114 W. Edenton Street
 6               Raleigh, North Carolina 27603
 7         42.   Unless otherwise directed by the State of California in writing, all
 8   submissions to the State of California pursuant to this Order must be sent by
 9   overnight courier or first-class mail to the below address and contemporaneously
10   by email to christina.tusan@lacity.org:
11               Christina Tusan
12               Supervising Deputy City Attorney
13               Los Angeles City Attorney’s Office
14               200 N. Main Street, 5th Floor
15               Los Angeles, CA 90012
16         43.   The Enforcement Director may, in his or her discretion, modify any
17   non-material requirements of this Order (e.g., reasonable extensions of time and
18   changes to reporting requirements) if he or she determines good cause justifies the
19   modification. Any such modification by the Enforcement Director must be in
20   writing.
21                                             VI
22                              Cooperation with Plaintiffs
23   It is FURTHER ORDERED that:
24         44.   Settling Relief Defendants must cooperate fully to help Plaintiffs
25   determine the identity, location, and contact information of any Defendant and any
26   Person who might have contact information for any Defendant. Settling Relief
27
                                           14
28                       STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 15 of 21 Page ID #:6113



 1   Defendants must provide such information in their or their agents’ possession or
 2   control within 14 days of receiving a written request from any Plaintiff.
 3         45.    Settling Relief Defendants must cooperate fully to help Plaintiffs
 4   determine the identity and location of, and the amount of injury sustained by, each
 5   Affected Consumer. Settling Relief Defendants must provide such information in
 6   their or their agents’ possession or control within 14 days of receiving a written
 7   request from any Plaintiff.
 8                                            VII
 9                                 Compliance Monitoring
10   It is FURTHER ORDERED that, to monitor Settling Relief Defendants’
11   compliance with this Order, including the financial representations upon which
12   part of the judgment was suspended:
13         46.    Within 14 days of receipt of a written request from any Plaintiff, each
14   Settling Relief Defendant must submit additional Compliance Reports or other
15   requested information, which must be made under penalty of perjury; provide
16   sworn testimony; or produce documents.
17         47.    For purposes of this Section, Plaintiffs may communicate directly
18   with each Settling Relief Defendant, unless the Settling Relief Defendant retains
19   counsel related to these communications.
20         48.    Each Settling Relief Defendant must permit Plaintiffs’ representatives
21   to interview any employee or other Person affiliated with the Settling Relief
22   Defendant who has agreed to such an interview. The Person interviewed may have
23   counsel present. Nothing in this Order will limit the Bureau’s lawful use of civil
24   investigative demands under 12 C.F.R. § 1080.6 or any Plaintiff’s use of other
25   compulsory process.
26   ///
27
                                           15
28                       STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 16 of 21 Page ID #:6114



 1                                             VIII
 2                                        Receivership
 3   It is FURTHER ORDERED that:
 4            49.   The receivership imposed by this Court shall continue in the manner
 5   set forth in the Preliminary Injunction issued on November 15, 2019 (ECF 103), as
 6   to all Defendants and Relief Defendants, except as modified by this Section and
 7   Section IV, and the Receiver shall continue to have the full powers of an equity
 8   receiver, as an agent of the Court, pursuant to Sections XIV and XV of the
 9   Preliminary Injunction, which shall remain in effect until further order of the
10   Court.
11            50.   The Receiver shall promptly take all steps necessary to liquidate any
12   of Settling Relief Defendants’ Assets transferred under Paragraph 20 using any
13   commercially reasonable means, including auction and/or private sale, and all such
14   sales shall be deemed authorized and approved under 28 U.S.C. § 2004 without
15   further notice, hearing, or court order. After such liquidation, the Receiver shall
16   remit the net proceeds to the Bureau or its designated representative as payment
17   toward the monetary judgments entered against Settling Relief Defendants within
18   21 days of each such sale or liquidation.
19            51.   The Receiver and his representatives shall continue to be entitled to
20   reasonable compensation for the performance of their duties pursuant to this Order
21   from the Assets of the Receivership Defendants. The Receiver and his
22   representatives shall not increase their hourly rates without prior approval of the
23   Court.
24   ///
25   ///
26   ///
27
                                             16
28                         STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 17 of 21 Page ID #:6115



 1                                           IX
 2                               Retention of Jurisdiction
 3   It is FURTHER ORDERED that:
 4         52.   The Court will retain jurisdiction of this matter for the purpose of
 5   enforcing this Order.
 6   It is SO ORDERED, this eighth day of September, 2020.
 7

 8                                         ____________________________________
 9
                                           Michael W. Fitzgerald
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                           17
28                       STIPULATED FINAL JUDGMENT AND ORDER
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 18 of 21 Page ID #:6116




                          ATTACHMENT A




                                                            Attachment A to Order
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 19 of 21 Page ID #:6117




         List of Assets Transferred Pursuant to Paragraph 19 of the Order

   Any and all Assets at the following financial institutions and in the following
   accounts:

      1. UBS Financial Services Inc.:
           a. account number ending in 5783 in the name of Mice and Men, LLC;
               and
      2. Wells Fargo Bank, N.A.:
           a. account number ending in 7284 in the name of Hold the Door Corp.




                                                                    Attachment A to Order
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 20 of 21 Page ID #:6118




                          ATTACHMENT B




                                                            Attachment B to Order
Case 8:19-cv-01998-MWF-KS Document 218 Filed 09/08/20 Page 21 of 21 Page ID #:6119




   Relief Defendant Hold the Door, Corp. grants to the Bureau all rights and
   claims it has to the following Assets pursuant to Paragraph 19 of the Order:

      1.    The following vehicle:

            a. 2017 Lexus GS-F, white, VIN ending in 2471, owned by Hold the
               Door, Corp. and Defendant Kaine Wen, and registered to Judy Dai.

      2.    The following Assets:

            a. All Assets identified at item no. 23 on the Financial Statement of
               Hold the Door, Corp., including all attachments, signed on
               November 1, 2019, and submitted to the Bureau on or about
               November 4, 2019, and supplemented on December 5, 2019, and
               August 20, 2020, including but not limited to the following items:
                  i. Audemars Piguet Royal Oak Offshore watch in black ($28,500
                       acquisition cost), owned by Hold the Door, Corp. and
                       Defendant Kaine Wen;
                  ii. Audemars Piguet Royal Oak Offshore watch in white ($58,000
                       acquisition cost), owned by Hold the Door, Corp. and
                       Defendant Kaine Wen;
                  iii. 3.584 carats round brilliant diamond AGS 104098736001
                       ($240,000 acquisition cost), owned by Hold the Door, Corp.
                       and Defendant Kaine Wen;
                  iv. Three Maurits Cornelis Escher prints (acquisition value of
                       about $32,500, $32,500, and $39,500, respectively), owned by
                       Hold the Door, Corp. and Defendant Kaine Wen; and
                  v. All furniture, electronics, and artwork owned by Hold the Door,
                       Corp. and Defendant Kaine Wen.




                                                                 Attachment B to Order
